

RESTRICTED STOCK UNITS AGREEMENT
(Make-Whole Award to Adrian M. Butler)


This Restricted Stock Units Agreement (the “Agreement”) is made and entered into
on June 1, 2020 (the “Grant Date”), pursuant to the Casey’s General Stores, Inc.
2018 Stock Incentive Plan (the “Plan”). The Committee administering the Plan has
selected the party specified on the execution page hereof (the “Participant”) to
receive the following award (the “Award”) of Restricted Stock Units, each of
which represents the right to receive on the applicable settlement date
described in Section 1 (each a “Settlement Date”) one (1) share of the Common
Stock, no par value (“Stock”) of Casey’s General Stores, Inc., an Iowa
corporation (the “Company”), on the terms and conditions set forth below to
which Participant accepts and agrees:


1.Award Granted.


Grant Date:    June 1, 2020


Number of Restricted Stock Units: 2,656


Vesting Date/Settlement Date: For each Restricted Stock Unit, the date on which
such unit becomes a Vested Unit in accordance with Section 4 or Section 7,
below.


2.Grant of Units. On the Grant Date, the Participant shall acquire, subject to
the provisions of this Agreement, the number of Restricted Stock Units as
specified in Section 1 above (the “Units”). Each Unit represents a right to
receive on a date determined in accordance with this Agreement one (1) share of
Stock. This Award shall be governed by the terms of the Plan, which are
incorporated herein by this reference. The Participant acknowledges having
received and read a copy of the Plan. Capitalized terms not otherwise defined by
this Agreement will have the meanings assigned to the Plan.


3.No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or shares of Stock issued upon settlement of the Units,
the consideration for which shall be past services actually rendered and/or
future services to be rendered to the Company or for its benefit.


4.Vesting of Units. Subject to Participant’s continued services to the Company
through the Vesting Date, the Units will vest and become “Vested Units” on June
1, 2023. Notwithstanding any other provisions of this Agreement: (a) if the
Participant’s services to the Company terminate because of the death or
disability of the Participant, the Units that otherwise would not be vested as
of the date of termination shall vest and become Vested Units as of that date;
and (b) if the Participant’s employment terminates by reason of retirement and
(i) the sum


1

--------------------------------------------------------------------------------



of the Participant’s age and full years of service with the Company on the
retirement date is 75 years or higher, or (ii) the Participant is at least 55
years of age with 10 full years of service as of the retirement date, the Units
that otherwise would not be vested as of the date of termination shall not be
forfeited and shall be payable on the Vesting Date, as applicable, as described
above.


5.Settlement of the Award.


a.Issuance of Shares of Stock. The Company shall issue to the Participant on the
Settlement Date (that is, the date on which the Units shall vest and become
Vested Units) with respect to each Vested Unit to be settled on such date one
(1) share of Stock. Shares of Stock issued in settlement of Units shall not be
subject to any restriction on transfer other than any such restriction as may be
required pursuant to Section 5.c., Section 6 or the Company’s Insider Trading
Policy. For purposes of this Section, “Insider Trading Policy” means the written
policy of the Company pertaining to the sale, transfer or other disposition of
the Company’s equity securities by members of the Board, officers or other
employees who may possess material, non-public information regarding the
Company, as in effect at the time of a disposition of any Stock.


b.Certificate Registration. A certificate for the shares as to which the Award
is settled shall be registered in the name of the Participant, or, if
applicable, in the names of the heirs of the Participant designated in writing
by the Participant on forms approved by the Company for that purpose.


c.Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed.


6.Tax Matters.


a.Tax Withholding in General. At the time this Agreement is executed, or at any
time thereafter as requested by the Company, the Participant hereby authorizes
withholding from any amounts payable to the Participant, and otherwise agrees to
make adequate provision for, any sums required to satisfy the federal, state,
local and foreign tax withholding obligations of the Company, if any, which
arise in connection with the Award or the issuance of shares of Stock in
settlement thereof. The Company shall have no obligation to deliver shares of
Stock until the tax withholding obligations of the Company have been satisfied
by the Participant.


b.Assignment of Sale Proceeds; Payment of Tax Withholding by Check. Subject to
compliance with applicable law and the Company’s Insider Trading Policy, the


2

--------------------------------------------------------------------------------



Participant shall satisfy the Company’s tax withholding obligations in
accordance with procedures established by the Company providing for delivery by
the Participant to the Company or a broker approved by the Company of properly
executed instructions, in a form approved by the Company, providing for the
assignment to the Company of the proceeds of a sale with respect to some or all
of the shares being acquired upon settlement of Units. Notwithstanding the
foregoing, the Participant may elect to pay by check the amount of the Company’s
tax withholding obligations arising on any Settlement Date by delivering written
notice of such election to the Company on a form specified by the Company for
this purpose at least thirty (30) days (or such other period established by the
Company) prior to such Settlement Date. By making such election, the Participant
agrees to deliver a check for the full amount of the required tax withholding to
the Company on or before the third business day following the Settlement Date.
If the Participant elects to pay the required tax withholding by check but fails
to make such payment as required by the preceding sentence, the Company is
hereby authorized at its discretion, to satisfy the tax withholding obligations
through any other means authorized by this Section 6, including by effecting a
sale of some or all of the shares being acquired upon settlement of Units,
withholding from payroll and any other amounts payable to the Participant, or by
withholding shares in accordance with Section 6.c.


c.Withholding in Shares. The Company may, in its discretion, permit or require
the Participant to satisfy all or any portion of the Company’s tax withholding
obligations by deducting from the shares of Stock otherwise deliverable to the
Participant in settlement of the Award a number of whole shares having a Fair
Market Value, as of the date on which the tax withholding obligations arise,
that the Company determines is up to the maximum amount that the Company is
permitted by applicable law to withhold in respect of federal, state and local
taxes, domestic or foreign, arising in connection with the Award or the issuance
of shares of Stock in settlement thereof.


7.Effect of Change in Control on Award. In the event of a Change of Control, the
Units shall be treated in accordance with Article 15 of the Plan.


8.Adjustments for Changes in Capital Structure. The Award shall be subject to
adjustment in accordance with Section 4.4 of the Plan.


9.Rights as a Stockholder/Dividend Equivalents. The Participant shall have no
rights as a stockholder with respect to any shares which may be issued in
settlement of this Award until the Participant becomes the record holder of the
shares of Stock underlying the Award. No adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date
such certificate is issued, except as provided in Section 4.4 of the Plan.
Provided however, the Participant shall be entitled to dividend equivalents,
which are the right to receive, for each Unit ultimately awarded to the
Participant, a cash payment equal to the cash and the fair market value of stock
dividends (determined as of the Settlement Date) paid to shareholders between
the Grant Date and the applicable Vesting Date. Dividend equivalents will


3

--------------------------------------------------------------------------------



be paid in cash on the applicable Settlement Date if and to the extent the
vesting requirements have been met.


10.Legends. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing shares of Stock issued pursuant to this Agreement.
11.Delivery of Documents and Notices. Any document relating to participation in
the Plan or any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (except to the extent that this Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery, electronic delivery at the e-mail address, if any, provided
for the Participant by the Company, or upon deposit in the U.S. Post Office or
foreign postal service, by registered or certified mail, or with a nationally
recognized overnight courier service, with postage and fees prepaid, addressed
to the other party at the address shown below that party’s signature to the
Notice or at such other address as such party may designate in writing from time
to time to the other party.


12.Miscellaneous Provisions.


a.Termination or Amendment. The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that (i) no such termination or
amendment may materially impair the rights of a Participant under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law, tax rules, stock exchange rules or
accounting rules or the Company deems such termination or amendment to be
necessary or desirable to avoid the imposition of taxes or penalties under
Section 409A of the Code, and (ii) no such amendment may alter or accelerate the
time or form of distributions in violation of Section 409A of the Code, if
applicable, including, without limitation, any amendment that would violate the
provisions of Section 409A of the Code requiring that any amendment to extend
the issuance of any shares of Stock after the Settlement Date may not take
effect until at least twelve (12) months after the date on which the new
election is made, and, if the new election relates to a payment for a reason
other than the death or disability of the Participant, the new election must
provide for the deferral of issuance of such shares of Stock for a period of at
least five (5) years from the Settlement Date such issuance of shares of Stock
would otherwise have been made. No amendment or addition to this Agreement shall
be effective unless in writing.


b.Non-Transferability of the Award. Prior to the issuance of shares of Stock on
the applicable Settlement Date, neither this Award nor any Units subject to this
Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the


4

--------------------------------------------------------------------------------



Participant’s lifetime only by the Participant or the Participant’s guardian or
legal representative.


c.Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.






d.Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.


e.Integrated Agreement. This Agreement and the Plan, together with any service
or other agreement between the Participant and the Company referring to the
Award, shall constitute the entire understanding and agreement of the
Participant and the Company with respect to the subject matter contained herein
or therein and supersedes any prior agreements, understandings, restrictions,
representations, or warranties among the Participant and the Company with
respect to such subject matter other than those as set forth or provided for
herein or therein. To the extent contemplated herein or therein, the provisions
of this Agreement shall survive any settlement of the Award and shall remain in
full force and effect.


f.Severability. Should any term, covenant, provision, paragraph or condition of
this Agreement be held invalid or illegal, such invalidity or illegality shall
not invalidate the whole Agreement, but it shall be construed as if not
containing the invalid or illegal part or parts and the rights and obligations
of the parties shall be construed and enforced accordingly.


g.Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Iowa.


IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, in
the case of the Company by its duly authorized officer, as of the date and year
written above.


CASEY’S GENERAL STORES, INC.,


by/s/ Darren M. Rebelez
Name: Darren M. Rebelez
Title: President & CEO









5

--------------------------------------------------------------------------------




/s/ Adrian M. ButlerNAME: Adrian M. Butler





6